Institutional aspects of Regulatory Agencies (short presentation)
The next item is a brief presentation of the report by Mr Papastamkos, on behalf of the Committee on Constitutional Affairs, on a strategy for the future settlement of the institutional aspects of Regulatory Agencies.
rapporteur. - (EL) Mr President, the 29 European regulatory agencies constitute what at first sight appear to be micro-institutions but which, in essence, have an obvious macro-impact and which have already become an accepted para-institutional component of the European Union.
The excessive increase in the number of regulatory agencies has undoubtedly resulted in inflated European regulatory intervention, the fragmentation of and a lack of transparency in European policies and, by extension, has made operational coordination more difficult.
For all European agencies, the urgent question arises of the need for an interim review of their work and performance. What is required is a minimum total of common principles and rules relating to the structure, operation and control of the regulatory agencies, so that they integrate harmoniously within the framework of fundamental principles which derive from the Treaties.
Following the Council's refusal to accept a legally binding instrument and the rejection of the proposal to conclude an interinstitutional agreement, the Commission decided to propose the establishment of an interinstitutional working group tasked with drawing up a common framework for the regulatory institutions and defining the competence of each of the European institutions vis-à-vis those agencies.
I consider that this proposal falls short of the European Parliament's expectations of achieving an interinstitutional agreement. The common approach is indeed an interim step towards the adoption of a legally binding text. I do, of course, appreciate the Commission's wish to find a way out of a situation of protracted interinstitutional inertia. The setting up of an interinstitutional working group which will carry out a collective policy review of the experience gained from the activities of the regulatory agencies and whose mandate will be to clarify their position in the multilevel system of European governance is welcome.
The proposed approach - a common approach as far as possible - to the structure and workings of the agencies concerned seeks to restrict bureaucratic rigidity so that they can play their regulatory role correctly and effectively and can be supervised and so that the current requirements for auditing and accountability can, at least partially, be satisfied. The priority of seeking a common framework for an interinstitutional understanding and approach lies in maximising the added value of the regulatory agencies in the European structures of governance in general by creating greater transparency, visible democratic control and improved efficiency.
Finally, I should like to point out that the establishment of parliamentary control over the structure and the work of the regulatory agencies is consistent with the classic democratic principle requiring political responsibility of any body wielding executive power. The possibility of the European Parliament assigning political responsibility to the agencies concerned touches on a core principle of representative democracy, which consists in examining the legality and expediency of the choices made by the executive power.
Member of the Commission. - Mr President, the Commission welcomes the positive stance taken by the rapporteur, Mr Papastamkos, and the responsible and associated committees towards the key elements put forward in the March Communication, 'European agencies: The way forward'. These are the moratorium on proposing new agencies, the upcoming evaluation of the agency system and the creation of an interinstitutional working group.
As you know, we attach great importance to the relaunch of the interinstitutional dialogue on the role and place of agencies in European governance, a dialogue aimed at developing a coherent vision and a common approach vis-à-vis regulatory agencies
The Commission trusts that Parliament will now be in a position to promptly mandate its representatives to the interinstitutional working group.
We also count on a favourable response from the Council in order to ensure timely progress on the follow-up to the Commission's Communication.
We are confident that the interinstitutional working group will be created before the end of the year. This group will be closely associated in the evaluation process that the Commission is about to launch.
Before concluding, let me say that the Commission has left open the question on the form that will be given to the final outcome of the interinstitutional dialogue in order not to pre-empt the discussions. It is up to the interinstitutional working group to decide what form it wishes to give to its conclusions. The conclusions, on the other hand, can be implemented in different ways - sometimes spreading best practices could be enough, and sometimes amendments to the agencies' basic acts might be necessary.
The cooperation between Parliament and the Commission in this field is exemplary and I am sure we will continue working on that basis.
That concludes the item.
The vote will take place on Tuesday.